10-3185
     United States of America v. Lynne Stewart

 1                        UNITED STATES COURT OF APPEALS

 2                            FOR THE SECOND CIRCUIT

 3                               August Term, 2011

 4   (Argued:    February 29, 2012                   Decided: June 28, 2012)

 5                               Docket No. 10-3185

 6                   -------------------------------------

 7                           UNITED STATES OF AMERICA,

 8                                    Appellee,

 9                                       - v -

10     AHMED ABDEL SATTAR, also known as Abu Omar, also known as Dr.
11   Ahmed, YASSIR AL-SIRRI, also known as Abu Ammar, MOHAMMED YOUSRY,

12                                   Defendants,

13                                 LYNNE STEWART,

14                              Defendant-Appellant.


15                   -------------------------------------

16   Before:      WALKER, CALABRESI, and SACK, Circuit Judges.

17               Appeal from a judgment of the United States District

18   Court for the Southern District of New York (John G. Koeltl,

19   Judge), on remand from this Court, see United States v. Stewart,

20   590 F.3d 93 (2d Cir. 2009), sentencing defendant Lynne Stewart

21   principally to 120 months' imprisonment on her convictions for

22   conspiracy to defraud the United States, in violation of 18

23   U.S.C. § 371; conspiracy to provide and to conceal the provision

24   of material support to a conspiracy to kill and kidnap persons in
 1   a foreign country, in violation of 18 U.S.C. § 371; providing and

 2   concealing the provision of material support to a conspiracy to

 3   kill and kidnap persons in a foreign country, in violation of 18

 4   U.S.C. § 2339A & § 2; and making false statements to the United

 5   States Department of Justice and the Bureau of Prisons, in

 6   violation of 18 U.S.C. § 1001.

 7             Affirmed.



 8   Appearances:              ANDREW S. DEMBER, Katherine Polk Failla,
 9                             Assistant United States Attorneys, for
10                             Preet Bharara, United States Attorney
11                             for the Southern District of New York,
12                             New York, NY, for Appellee.

13                             HERALD PRICE FAHRINGER, Fahringer &
14                             Dubno, New York, NY (Jill R. Shellow,
15                             Law Offices of Jill R. Shellow, New
16                             York, NY; Robert J. Boyle, Law Offices
17                             of Robert J. Boyle, New York, NY, on the
18                             brief), for Appellant.

19   SACK, Circuit Judge:

20             Appellant Lynne Stewart appeals from a judgment of the

21   United States District Court for the Southern District of New

22   York (John G. Koeltl, Judge) sentencing her principally to 120

23   months' imprisonment following our vacatur on grounds of

24   procedural error of her previous sentence of 28 months and remand

25   of the district court's previous judgment insofar as it imposed

26   that sentence.   The details of this case were recounted at length

27   in our prior opinion, United States v. Stewart, 590 F.3d 93, 100-



                                      2
 1   08 (2d Cir. 2009) ("Stewart I").       We repeat them here only

 2   insofar as we think it necessary to explain our judgment.

 3                                 BACKGROUND

 4             In October 1995, Sheikh Omar Ahmad Ali Abdel Rahman

 5   ("Abdel Rahman") was convicted in the United States District

 6   Court for the Southern District of New York of a variety of

 7   crimes including "soliciting the murder of Egyptian President

 8   Hosni Mubarak while he was visiting New York City; attacking

 9   American military installations; conspiring to murder President

10   Mubarak; conspiring to bomb the World Trade Center in 1993, which

11   succeeded; conspiring subsequently to bomb various structures in

12   New York City, including bridges, tunnels, and the federal

13   building containing the New York office of the Federal Bureau of

14   Investigation . . . , which did not succeed; and conspiring to

15   commit crimes of sedition."    Id. at 101.     His conviction was

16   affirmed by this Court in 1999, United States v. Rahman, 189 F.3d
17   88, 104 (2d Cir. 1999) (per curiam), and his petition for a writ

18   of certiorari was denied by the United States Supreme Court the

19   following year, United States v. Rahman, 528 U.S. 1094 (2000).

20             Stewart had been a member of Abdel Rahman's legal team

21   during his trial and his appeal.       Her conviction stemmed from her

22   repeated violations of the "Special Administrative Measures," or

23   "SAMs," to which she agreed to be, and was, subject as a member

24   of Abdel Rahman's legal team while he was incarcerated after his


                                        3
1   conviction had become final.   Stewart executed various

2   affirmations, under penalty of perjury, in which she agreed to

3   abide by the terms of the SAMs, among them that she would not

4   "use [her] meetings, correspondence or phone calls with Abdel

5   Rahman to pass messages between third parties (including, but not

6   limited to, the media) and Abdel Rahman."   Stewart I, 590 F.3d at

7   103 (alteration in original; internal quotation marks omitted).1

         1

              On May 1, 1998, [Stewart] signed a document
              entitled "Attorney Affirmation," in which she
              affirmed, under penalty of perjury, the truth
              of specified statements regarding the
              then-applicable SAMs: that she had read the
              May 11, 1998, version of the SAMs; that she
              "underst[ood] the restrictions contained in
              that document and agree[d] to abide by its
              terms"; that during her visits to Abdel
              Rahman she would "employ only cleared
              translators/interpreters and [would] not
              leave [any] translator/interpreter alone with
              inmate Abdel Rahman"; and that she would
              "only be accompanied by translators for the
              purpose of communicating with inmate Abdel
              Rahman concerning legal matters." Stewart
              also affirmed that neither she nor any member
              of her office would "forward any mail
              received from inmate Abdel Rahman to a third
              person" nor would she "use [her] meetings,
              correspondence or phone calls with Abdel
              Rahman to pass messages between third parties
              (including, but not limited to, the media)
              and Abdel Rahman." On May 16, 2000, and
              again on May 7, 2001, Stewart signed similar
              affirmations under penalty of perjury, again
              affirming that she had read the most recent
              versions of the SAMs, and that she would not
              use her contact with Abdel Rahman to pass
              messages between him and third parties,
              including members of the media.
    Stewart I, 590 F.3d at 102-03 (alterations in original; citations

                                     4
 1   Despite and contrary to those obligations, Stewart smuggled

 2   messages to and from the incarcerated Abdel Rahman, while

 3   purportedly acting in her capacity as his lawyer.2     See id. at

 4   105-08.   Most of the messages related to the continuance of a

 5   ceasefire that an Egyptian militant group, al-Gama'a,3 had

 6   declared with regard to its violent efforts to overthrow the

 7   Egyptian government.   The group sought Abdel Rahman's advice on

 8   whether to continue the ceasefire.    See id.

 9               On May 19 and 20, 2000, Stewart visited Abdel Rahman in

10   the Rochester facility.   There he dictated several messages to

11   Stewart's translator and co-defendant, Mohammed Yousry, including

12   "a letter to an al-Gama'a lawyer who favored the cease-fire,

13   asking him to allow others in al-Gama'a to criticize it, and

14   another to [a leader of the group] asking him to 'escalate the

15   language' of criticism of the cease-fire."      Id. at 106.   Stewart

16   smuggled these messages out of the prison.      Id. at 107.

17               On June 13, 2000, Stewart spoke to a Cairo-based

18   Reuters reporter, telling him that Abdel Rahman "is withdrawing



     omitted).
          2
             Abdel Rahman was at all times relevant to the present
     proceedings incarcerated under heavy security in the Federal
     Medical Center in Rochester, Minnesota.
          3
             "In November 1997, . . . a group associated with
     al-Gama'a attacked, killed, and mutilated the bodies of more than
     sixty tourists, guides, and guards at the Hatshepsut Temple in
     Luxor, Egypt." Stewart I, 590 F.3d at 103.

                                       5
 1   his support for the ceasefire that currently exists."    Id.

 2   (internal quotation marks omitted).    On June 20, 2000, after

 3   participating in a conference call with Abdel Rahman, Stewart

 4   sent a fax to the Reuters reporter reaffirming Abdel Rahman's

 5   previous statement withdrawing his support for the ceasefire.

 6   Id.

 7              On April 8, 2002, Stewart was indicted for her actions

 8   related to Abdel Rahman's communications to and from prison.     A

 9   superseding indictment was filed on November 19, 2003.    Id. at

10   108.   On February 10, 2005, following a jury trial, Stewart was

11   convicted of conspiring to defraud the United States in violation

12   of 18 U.S.C. § 371 by violating SAMs imposed upon Abdel Rahman to

13   which she had agreed to be bound; providing and concealing

14   material support to a conspiracy to kill and kidnap persons in a

15   foreign country, in violation of 18 U.S.C. § 2339A and 18 U.S.C.

16   § 2; conspiracy to provide and conceal such support, in violation

17   of 18 U.S.C. § 371; and making false statements in violation of

18   18 U.S.C. § 1001.   Id.

19              Stewart appealed from the judgment of conviction; the

20   government cross-appealed as to her sentence.    We affirmed the

21   judgment in all respects, except insofar as we concluded that the

22   district court had committed procedural error in the course of

23   Stewart's sentencing.     We remanded for her resentencing.   Id. at




                                        6
 1   151-52.4   We instructed the district court to determine whether

 2   Stewart had committed perjury during her trial, which might

 3   warrant a sentencing enhancement for obstruction of justice

 4   pursuant to the United States Sentencing Guidelines

 5   ("Guidelines").    Id. at 151.   We also directed the court to

 6   "consider whether Stewart's conduct as a lawyer triggers the

 7   special-skill/abuse-of-trust enhancement under the Guidelines."

 8   Id.

 9              We further noted a lack of clarity in the record as to

10   whether the district court had actually applied the terrorism

11   enhancement in its Guidelines calculation.    We observed, however,

12   that "in light of the facts of this case and the judgments of

13   conviction . . . , [it] plainly applies."    Id. at 150.

14              "Finally, [we directed that] the district court . . .

15   further consider the overall question whether the sentence to be

16   given is appropriate in view of the magnitude of the

17   offense . . . ."   Id. at 151.    While we did not preclude the

18   imposition of a non-Guidelines sentence, "we [did] require that

19   such a sentence, selected after the reconsideration we [had]


           4
             Stewart's co-defendants Sattar and Yousry were convicted
     of related crimes. Although we found no procedural or
     substantive error in connection with their sentencing, we
     nonetheless remanded their cases too in order to provide the
     district court with the freedom to change their sentences in
     connection with the resentencing of Stewart. Stewart I, 590 F.3d
     at 151-52. The district court decided not to alter their
     sentences. Neither their convictions nor their sentences are at
     issue on this appeal.

                                        7
 1   directed, begin with the terrorism enhancement and take that

 2   enhancement into account."   Id.

 3              We noted our "serious doubts that the sentence given

 4   was reasonable" in light of our view of the seriousness of the

 5   crimes.   Id.   But we elected to allow for resentencing before

 6   reaching the question of substantive reasonableness.    Id.

 7              After remand, on July 15, 2010, the district court

 8   resentenced Stewart.   It explicitly applied the terrorism

 9   enhancement, explaining that Stewart's actions were "calculated

10   to affect the conduct of the Egyptian government through

11   intimidation and coercion," and that the jury had found that

12   Stewart "possessed the specific intent to provide Abdel Rahman as

13   a coconspirator in a conspiracy to kill."    Tr. of Sentencing

14   Hearing in United States v. Stewart, No. 02 CR 395(JGK) (S.D.N.Y.

15   July 15, 2010) ("Stewart II"), at 41-42.

16              The court then concluded that the obstruction-of-

17   justice enhancement applied because "[t]he defendant [had] made a

18   series of statements at trial that were clearly false concerning

19   a material matter that were made with the willful intent to

20   provide false testimony."    Id. at 45-52.   The court also

21   determined that the abuse-of-trust enhancement was applicable

22   inasmuch as Stewart "was able to participate in smuggling

23   messages into and out of the prison because of the trust placed

24   in her as the attorney for Sheikh Rahman."    Id. at 53.      Taking


                                        8
 1   these enhancements into account, the court determined that

 2   Stewart's Guidelines sentence was 360 months, which was also the

 3   statutory maximum.

 4                After evaluating the applicability of the terrorism

 5   enhancement, the perjury it found that Stewart had committed, the

 6   abuse of trust it found she had engaged in, and statements she

 7   made indicating, in the view of the district court, a lack of

 8   remorse on her part, and suggesting that she regarded her

 9   previous sentence as trivial, and then balancing those factors

10   against significant mitigating factors, the court concluded that

11   a non-Guidelines sentence of 120 months -- one-third of the

12   Guidelines sentence -- was "sufficient but no greater than

13   necessary" to meet the sentencing objectives of section 3553(a).

14   Id. at 73.

15                Stewart appeals from the imposition of that sentence,

16   arguing primarily that the district court's consideration of her

17   post-sentencing statements violated her First Amendment right to

18   freedom of speech, and additionally that the court erred in

19   applying the obstruction-of-justice and abuse-of-trust

20   enhancements.    Stewart also argues that the 120-month sentence is

21   substantively unreasonable.

22                We disagree in each respect, and therefore affirm.




                                        9
 1                                  DISCUSSION

 2               I.    Standard of Review

 3               We review the district court's application of the

 4   Guidelines de novo and its factual findings for clear error.

 5   United States v. Watkins, 667 F.3d 254, 261 (2d Cir. 2012).        The

 6   district court commits procedural error in sentencing if, for

 7   example, it fails to calculate the Guidelines range, incorrectly

 8   calculates the Guidelines range, does not properly consider the

 9   factors set forth in 18 U.S.C. § 3553(a), or makes factual

10   findings that we conclude are clearly erroneous.       Id.

11               When reviewing for the substantive reasonableness of a

12   sentence of imprisonment, we examine "the length of the sentence

13   imposed."   Id. (alteration omitted).       We will reverse it on the

14   basis of its magnitude only when the sentencing decision "cannot

15   be located within the range of permissible decisions."       Id.

16   (internal quotation marks omitted).

17               II.   "Punishment of Stewart" for Her Public Statements
18                     as a Violation of Her First Amendment Rights

19               Stewart's principal argument on appeal is that her

20   statements to the public and the press subsequent to her initial

21   sentencing were impermissible bases for more than quadrupling her

22   sentence upon remand.     On resentencing, the district court

23   explicitly considered two statements that Stewart made after the




                                        10
 1   imposition of her original sentence.5    She urges that such an

 2   increase based on the contents of her protected speech "strikes

 3   at the heart of the First Amendment and is constitutionally

 4   intolerable."    Def.'s Br. at 53.

 5                Stewart made the first statement at issue in front of

 6   the courthouse on October 16, 2006, immediately after she was

 7   originally sentenced to 28 months in prison.    Stewart II, at 61;

 8   J.A. 336a.    As widely reported (and occasionally misreported),

 9   see Stewart I, 590 F.3d at 108 n.9, she said, in part, "Any

10   regrets?   I don't think anybody would say that going to jail for

11   two years is something you look forward to, but as my clients




          5
            "[T]he district court [is] required to resentence [a
     defendant] in light of the circumstances as they [stand] at the
     time of [her] resentencing." Werber v. United States, 149 F.3d
172, 178 (2d Cir. 1998); see also United States v. Bryce, 287
F.3d 249, 257 (2d Cir. 2002) ("A sentencing authority may justify
     an increased sentence by affirmatively identifying relevant
     conduct or events that occurred subsequent to the original
     sentencing proceeding." (internal quotation marks, alterations,
     and emphasis omitted)). This principle applies to mitigating
     considerations with equal force as it applies to aggravating
     ones. See Pepper v. United States, 131 S. Ct. 1229, 1241 (2011)
     ("In light of the federal sentencing framework described above,
     we think it clear that when a defendant's sentence has been set
     aside on appeal and his case remanded for resentencing, a
     district court may consider evidence of a defendant's
     rehabilitation since his prior sentencing and that such evidence
     may, in appropriate cases, support a downward variance from the
     advisory Guidelines range.").

                                       11
 1   have said to me, 'I can do that standing on my head.'"6    J.A.

 2   336a.

 3               During her resentencing proceedings, Stewart

 4   characterized these remarks as "intemperate at best," but

 5   contended that they were taken out of context -- they were meant

 6   to indicate only that she was relieved at being given a sentence

 7   that was such a small fraction of her Guidelines sentence.

 8 Stew. II, at 61.   But the district court understood them to

 9   "indicate[] that the defendant did indeed view the sentence as a

10   trivial sentence."   Id.   Referring to the language of 18 U.S.C.

11   § 3553(a)(2)(A), the court explained that a sentence viewed as

12   trivial "would not be sufficient to reflect the seriousness of

13   the offense, promote respect for the law and provide just

14   punishment for the offense as required by law."   Id.

15               Stewart made the second statement during a November 18,

16   2009, television interview.   She was asked: "[W]ould you do

17   anything differently back then, if you knew what you knew today?"

18   She responded:

19               I think I should have been a little more
20               savvy that the government would come after
21               me. But do anything differently? I don't --
22               I'd like to think I would not do anything
23               differently . . . . I made these decisions
24               based on my understanding of what the client
25               needed, what a lawyer was expected to do.


             6
             A video recording of the statement is available at
     http://www.youtube.com/watch?v=jVfQyfXsYmY at 4:31 (last visited
     June 26, 2012).

                                      12
 1             They say you can't distinguish zeal from
 2             criminal intent sometimes. I had no criminal
 3             intent whatsoever. This was a considered
 4             decision based on the needs of the client.
 5             And although some people have said press
 6             releases aren't client needs, I think keeping
 7             a person alive when they are in prison, held
 8             under the conditions which we now know to be
 9             torture[,] . . . totally held without any
10             contact with the outside world except a phone
11             call once a month to his family and to his
12             lawyers, I think it was necessary. I would
13             do it again. I might handle it a little
14             differently, but I would do it again.7
15   J.A. 340-41 (emphasis added).

16             At her subsequent resentencing, Stewart explained that

17   when she said she would "do it again," "'it' has always been

18   about representing my clients with selfless . . . compassion,

19   putting their needs before my own. . . .   Would I do it again?

20   When the 'it' means compassionately represent my client, the

21   answer is, I would."   Stewart II, at 12-13.   The district court

22   concluded that her statement "indicate[d] a lack of remorse for

23   conduct that was both illegal and potentially lethal," and

24   supported a finding "that the original sentence was not

25   sufficient to accomplish the purposes of section 3553(a)(2),

26   including to reflect the seriousness of the offense and to

27   provide adequate deterrence."8 Stew. II, at 62.

          7
             A video recording and transcript of the statement are
     available at
     http://www.democracynow.org/2009/11/18/exclusive_civil_rights_att
     orney_lynne_stewart at 24:33 (last visited June 26, 2012).
          8
             Stewart also points to an interview she gave to George
     Packer of The New York Times, which was referenced in the

                                      13
 1              Stewart argues that by taking these statements into

 2   account in imposing her sentence, the district court violated her

 3   constitutional right to freedom of speech.    Cobbling together

 4   scraps of First Amendment doctrine and dicta for support, she

 5   contends that she was punished for what she said, and that such

 6   punishment runs afoul of the First Amendment.    She asserts that

 7   the district court's taking these statements into account for

 8   that purpose will have a "chilling effect" on future public

 9   statements on matters of public interest by others, and was

10   therefore unconstitutional.   She also urges us to adopt a rule

11   that would prohibit the district court from construing ambiguous

12   public statements on matters of public concern against a

13   defendant when sentencing her.

14   A.   Constitutionality of the District Court's
15        Use of Stewart Statements in Sentencing
16
17              Stewart asserts that the First Amendment forbade the

18   district court from using her public statements on public issues

19   as a basis for punishing her.    She refers to the court's actions

20   as, in substance, punishment for her protected speech, which is

21   generally forbidden by the First Amendment.   But Stewart was not

22   punished for violating a governmental restriction on speech.      The


     government's pre-sentencing submission. She alleges that this
     interview was used "to inflame the sentencing judge." Def.'s Br.
     at 65. The district court made no reference to this interview at
     sentencing. There is no indication in the record of proceedings
     in the district court that the court relied on it in resentencing
     Stewart, or was otherwise "inflame[d]" by its contents.

                                      14
 1   district court did not treat her speech as a violation of any law

 2   -- it considered the content of that speech to be helpful in

 3   enabling the court to craft a sentence "sufficient, but not

 4   greater than necessary, to comply with the purposes set forth"

 5   elsewhere in the statute.   18 U.S.C. § 3553(a).   These "purposes"

 6   include "to reflect the seriousness of the offense, to promote

 7   respect for the law, and to provide just punishment for the

 8   offense."   Id. at § 3553(a)(2)(a).   She was punished, in light of

 9   that assessment, not for unlawful speech, but for her crimes of

10   conviction: conspiracy to defraud the United States; conspiracy

11   to provide and to conceal the provision of material support to a

12   conspiracy to kill and kidnap persons in a foreign country;

13   providing and concealing the provision of material support to a

14   conspiracy to kill and kidnap persons in a foreign country; and

15   making false statements to agencies of the United States.9

16               We begin with several principles that are well-settled

17   or, we think, self-evident.   First, a district court is required

18   to sentence a convicted defendant based in part on his or her

19   "history and personal characteristics."   See United States v.

20   Perez-Frias, 636 F.3d 39, 43 (2d Cir. 2011).    Second, a person's

21   history and personal characteristics can often be assessed by a



          9
              A rough analogy to a person who confesses to murder may
     be apt. That person may be punished for murder as a result of
     the contents of her truthful statement that she killed someone,
     but that is not punishment for the statement itself.

                                      15
 1   sentencing court only or principally through analysis of what

 2   that person has said -- in public, in private, or before the

 3   court.   But, third, the First Amendment generally assures

 4   citizens "the freedom of speech" from encroachments by federal or

 5   state government.

 6                There is an apparent tension between the first and

 7   second principles, on the one hand, and the third principle on

 8   the other.    It lies at the heart of the First Amendment argument

 9   made by Stewart here.    For where, as here, a district court seeks

10   to assess a convicted defendant's history and personal

11   characteristics through consideration of his or her speech and

12   sentences in part based on the content of that speech, the court

13   may be portrayed as trenching upon the defendant's

14   constitutionally guaranteed fundamental right to speak her mind

15   on public questions.

16                We conclude, though, that irrespective of any such

17   limitation on Stewart's ability to speak as she wished, her First

18   Amendment rights were not abridged.    The sentencing judge was

19   determining the characteristics of the defendant, which were

20   legally relevant to a determination of the appropriate sentence

21   to impose on Stewart, through the contents of statements she

22   voluntarily and publicly made.    "The First Amendment 'does not

23   erect a per se barrier' to the admission at sentencing of

24   evidence regarding the defendant's [otherwise protected beliefs,


                                       16
 1   association, or speech].   A sentencing court may consider such

 2   evidence so long as it is 'relevant to the issues involved' in

 3   the sentencing proceeding."   United States v. Kane, 452 F.3d 140,

 4   142 (2d Cir. 2006) (per curiam) (quoting Dawson v. Delaware, 503

 5 U.S. 159, 164-65 (1992)).10   The district court's reading of 18

 6   U.S.C. § 3553(a)'s broad constellation of factors to be assessed

 7   in the course of imposing sentence as permitting review of the

 8   defendant's public statements indicating that she considered her

 9   sentence to be trivial, or exhibiting a lack of remorse, does not

10   violate her right to speak under First Amendment principles as we

11   understand them.11


          10
             Although each court to have addressed this issue frames
     the "test" in a somewhat different manner, the touchstone is
     "relevance." See, e.g., United States v. Simkanin, 420 F.3d 397,
     417-18 (5th Cir. 2005) ("Simkanin's beliefs and associations may
     be considered if they were sufficiently related to the issues at
     sentencing." (internal quotation marks omitted)); Kapadia v.
     Tally, 229 F.3d 641, 648 (7th Cir. 2000) ("Nothing in the
     Constitution prevents the sentencing court from factoring a
     defendant's statements into sentencing when those statements are
     relevant to the crime or to legitimate sentencing
     considerations."); United States v. Curtin, 489 F.3d 935, 953-54
     (9th Cir. 2007) (en banc) ("[T]he Supreme Court has held on many
     occasions in other contexts that opinions and other information
     that otherwise might be entitled to First Amendment protection
     are not immune from discovery and use as evidence in court, as
     long as they are relevant to an issue in a given case.").
          11
             Sentences are not governmental regulations. The case
     law does not require courts to scrutinize them, as they
     ordinarily would statutory or regulatory restraints on speech, to
     ensure that any incursion on the freedom to speak is "narrowly
     tailored" to address a specific, articulable, and compelling
     governmental interest. See Brown v. Entm't Merchs. Ass'n, 131 S.
     Ct. 2729, 2738 (2011); see also Ariz. Free Enter. Club's Freedom
     Club PAC v. Bennett, 131 S. Ct. 2806, 2817 (2011) ("[S]trict

                                     17
 1             In Kane we addressed an argument similar to Stewart's.

 2   There, the defendant claimed that the sentencing court violated

 3   the First Amendment by "weighing [the defendant's] prior

 4   published writings against the mitigating character evidence he

 5   offered at sentencing."   452 F.3d at 141.    Kane had pled guilty

 6   to a scheme to defraud the Federal Housing Administration and

 7   Department of Housing and Urban Development.    In support of his

 8   request for a probationary sentence, Kane submitted letters

 9   testifying to his good character.    The government, in response,

10   submitted excerpts of books Kane had written that explained,

11   among other things, how to manipulate financial records in order

12   to receive housing subsidies.   Id. at 142.

13             We observed:

14             [Although] the government may not offer proof
15             of a defendant's abstract beliefs merely for
16             the purpose of demonstrating that those
17             beliefs, and by extension the defendant, are
18             morally reprehensible . . . [h]ere, the
19             District Court considered Kane's writings
20             only to the extent that they rebutted his



     scrutiny . . . requires the Government to prove that the
     restriction furthers a compelling interest and is narrowly
     tailored to achieve that interest." (internal quotation marks
     omitted)).
          We need not decide whether strict, intermediate, or some
     other level of scrutiny would apply if Stewart were challenging a
     government regulation here. "Deciding whether a particular
     regulation is content based or content neutral is not always a
     simple task. . . . As a general rule, laws that by their terms
     distinguish favored speech from disfavored speech on the basis of
     the ideas or views expressed are content based." Turner
     Broadcasting Sys., Inc. v. FCC, 512 U.S. 622, 642-643 (1994).

                                     18
 1              mitigating evidence. The First Amendment
 2              does not bar the government from putting the
 3              lie to a defendant's proof at sentencing.
 4   Id. at 143 (internal quotation marks omitted).    "[B]ecause much

 5   of Kane's writings concerned illegal real estate schemes, which

 6   related directly to his offense of conviction, the writings also

 7   may indicate the increased likelihood of recidivism or a lack of

 8   recognition of the gravity of the wrong."   Id. (internal

 9   quotation marks omitted).

10              In United States v. Bangert, 645 F.2d 1297 (8th Cir.

11   1981), the circuit court examined the sentences of two

12   individuals who had been convicted of theft and destruction of

13   government property for stealing a United States flag from a

14   flagpole on a federal building and later burning it "to protest

15   involvement of the United States in the internal affairs of

16   Iran."   Id. at 1300.   Both defendants received the maximum

17   sentence -- one year's imprisonment and a $1,000 fine.    Id. at

18   1306.

19              The court explained that "[c]onsideration of political

20   beliefs, as distinguished from criminal activity, would clearly

21   be impermissible in determining defendants' sentences, because it

22   would impair the rights of the defendants under the First

23   Amendment, protecting public expression of their political

24   beliefs, by words and symbols."    Id. at 1308.   In that case,

25   however, the district court was explicit:



                                       19
 1               [The defendants'] sentence . . . has nothing
 2               to do with [their] political beliefs or
 3               [their] membership in whatever organizations
 4               [they] belong to or the fact that [they] were
 5               expressing [them]selves in a peaceful
 6               demonstration[.] And [they] are surely not
 7               being sentenced because of [one of the
 8               defendant's], at least, feeling about the
 9               Vietnam War, because certainly any thinking
10               person, from time to time, has doubts about
11               actions that may have been taken.
12   Id.   The circuit court concluded that the district court had not

13   rested its sentencing decision on the defendants' speech, but

14   instead upon the defendants' "lack of truthfulness and lack of

15   remorse."   Id. (emphasis added).12


           12
             Courts have also denied challenges akin to Stewart's,
     based on a court taking into account statements (albeit ones made
     in court) questioning the illegality of the crimes of conviction.
     See Simkanin, 420 F.3d at 417-18 (concluding that it was proper
     to consider in sentencing the defendant's "specific beliefs that
     the tax laws are invalid and do not require him to withhold taxes
     or file returns (and his association with an organization that
     endorses the view that free persons are not required to pay
     income taxes on their wages) [because they are] directly related
     to the crimes in question and demonstrate a likelihood of
     recidivism"); see also United States v. Bone, 433 F. App'x 831,
     835 (11th Cir. 2011) (rejecting challenge to the denial of a
     downward variance when defendant filed a "notice and declaration
     of certificate of sovereign status" and asked for immediate
     release where the district court "reasoned that the statements
     were evidence of Bone's refusal to accept responsibility for his
     acts, his unpreparedness to return to society, the danger to
     himself and to others of returning him to society, and his lack
     of respect for the law. These points are proper sentencing
     considerations . . . ."); United States v. Smith, 424 F.3d 992,
     1016 (9th Cir. 2005) (rejecting a defendant's arguments that the
     First Amendment prevented the court from considering in
     sentencing his diatribe on the court's "lack of jurisdiction" and
     contesting the existence of the United States because "the
     district court made it clear that it was increasing the sentence
     based on [the defendant's] lack of remorse [which is a]
     legitimate sentencing factor[]").

                                      20
 1               In United States v. Lemon, 723 F.2d 922 (D.C. Cir.

 2   1983), relied upon by Stewart, the Court of Appeals for the D.C.

 3   Circuit explained, in a manner echoed by the views we later

 4   expressed in Kane and United States v. Fell, 531 F.3d 197 (2d

 5   Cir. 2008), that "a court may not punish an individual by

 6   imposing a heavier sentence for the exercise of first amendment

 7   rights. . . .   A sentence based to any degree on activity or

 8   beliefs protected by the first amendment is constitutionally

 9   invalid."   Lemon, 723 F.2d at 937-38.13

10               The court overturned the defendant's sentence because

11   the prosecution did "little more than . . . attempt to establish

12   guilt by association through an accumulation of uncorroborated

13   suspicions.   It [did] not appear from the record that the

14   government [was able to] demonstrate a single direct link between

15   the defendant and illegal activity by known members of [the



          13
             The Lemon court considered the role a defendant's
     association with a group called the Black Hebrews could play in
     sentencing. All parties agreed that the Black Hebrews was a
     religious organization, but the government argued that the group
     was also involved in illegal activities, and therefore the
     defendant could be punished for assisting the group in furthering
     those activities. The court concluded that "the first amendment
     proscribes punishment of an individual for membership in a
     protected organization unless the organization has illegal aims
     and the individual intends to further those aims." Id. at 939-
     40. "[M]ere membership would be an impermissible factor in
     sentencing. . . . [T]here must be sufficiently reliable evidence
     of the defendant's connection to illegal activity within the
     Black Hebrews to insure that he is not being given a harsher
     sentence for mere association with the group and its legitimate
     aims and activities." Id.

                                      21
 1   organization of which the defendant was a member]."    Id. at 941.

 2   The court thus identified a First Amendment violation.    But it

 3   explicitly acknowledged (albeit necessarily in dicta) that the

 4   defendant's otherwise protected association could have been

 5   considered in sentencing if that association was specifically

 6   tied to illegal aims.   In other words, the district court was not

 7   barred from considering what it might have otherwise legitimately

 8   considered -- the defendant's support for illegal activity --

 9   solely because that support might have been related to beliefs or

10   association otherwise protected by the First Amendment.

11             We again emphasize the complete bar on the use of

12   protected speech, belief, or association at sentencing for the

13   purpose of punishment based on the feature that warrants its

14   First Amendment protection.   It is impermissible to sentence a

15   defendant more harshly based on associations that do not relate

16   to specific criminal wrongdoing, for example, or for beliefs that

17   some might find morally reprehensible, or for critical statements

18   made in public because they were made in public.14    While "[t]he


          14
             The "rule" set out here turns on a factual inquiry into
     the purposes for which what might be considered protected speech
     or conduct is used at sentencing. But such ad hoc inquiries are
     not uncommon when dealing with discretionary action in the First
     Amendment context. See, e.g., FCC v. Pacifica Found., 438 U.S.
726, 746 (1978) ("If there were any reason to believe that the
     Commission's characterization of the Carlin monologue as
     offensive could be traced to its political content -– or even to
     the fact that it satirized contemporary attitudes about
     four-letter words –- First Amendment protection might be
     required. But that is simply not this case.").

                                     22
 1   First Amendment forbids the uncabined reliance on a defendant's

 2   'abstract beliefs' at sentencing . . . the government may

 3   introduce evidence of beliefs or associational activities, so

 4   long as they are relevant to prove [permissible sentencing

 5   factors, such as] motive or aggravating circumstances, to

 6   illustrate future dangerousness, or to rebut mitigating

 7   evidence."    Fell, 531 F.3d at 228; see also United States v.

 8   Brown, 479 F.2d 1170, 1174 (2d Cir. 1973) ("[B]as[ing] [a]

 9   sentence on . . . revulsion arising out of [a defendant's] social

10   or political views . . . would be improper."); Bangert, 645 F.2d
11   at 1308 (similar).15

12                Stewart does indeed argue that she was prosecuted and

13   punished for her political beliefs.    The most obvious -- and

14   fatal -- shortcoming in Stewart's argument in the context of this

15   appeal is that there is not a hint in the record of any fact to

16   support an assertion that the district court did so.    And we are,

17   parenthetically, at a loss to understand why Stewart thinks that

18   the district judge's views of her politics changed drastically



          15
              An extreme version of Stewart's argument was made by
     the defendant in United States v. Tapanes, 284 F. App'x 617 (11th
     Cir. 2008). There, the defendant, during the course of a boat
     chase, made an obscene gesture directed to the United States
     Coast Guard officials in pursuit. Over a First Amendment
     objection, the court found no error in considering the gesture in
     sentencing because it "was relevant to [the defendant's]
     sentencing [as it] reflected upon [the defendant's] history and
     characteristics, and, specifically, [his] lack of respect for the
     law . . . ." Id. at 621.

                                       23
 1   for the worse between 2006, when he gave her a sentence so light

 2   compared with her Guidelines sentence that she expressed her

 3   profound relief (as reflected in her public "I can do that

 4   standing on my head" comment), and 2010, when the court imposed

 5   the higher sentence, still one-third of the Guidelines minimum,

 6   of which she now complains.   The court was properly concerned

 7   about whether she considered her previous sentence to have been

 8   "trivial," and whether she had remorse for her acts adjudged to

 9   be serious crimes, not about any political views of hers that may

10   or may not have played a part in her commission of the crime or

11   her reaction to her conviction and sentence.

12             Finally, underlying Stewart's argument is the

13   suggestion that her sentence was set at a higher level

14   principally because of her public statements.   The significance

15   of that assertion is questionable -- it is not clear why a

16   considerable increase in sentence based entirely on the

17   defendant's lack of remorse and her consideration of a lower

18   sentence as "trivial" would be improper.    But in any event, the

19   suggestion is false.   In Stewart I, we remanded with the explicit

20   direction that the district court would apply the terrorism

21   enhancement, determine whether the abuse-of-trust and

22   obstruction-of-justice enhancements applied, and "consider the

23   overall question whether the sentence to be given is appropriate

24   in view of the magnitude of the offense."   Stewart I, 590 F.3d at


                                     24
 1   151.    The district court was permitted to consider Stewart's lack

 2   of remorse and view of the seriousness of her previous sentence

 3   in arriving at an appropriate new sentence pursuant to

 4   section 3553(a), as we have explained, but the increase in her

 5   sentence was based on consideration of myriad other factors not

 6   properly or fully addressed at her previous sentencing.      Of the

 7   42 pages of transcript containing the district court's

 8   resentencing and its statements of the reasons therefor, barely

 9   more than a page, Stewart II at 61-62, is devoted to a discussion

10   of the speech at issue here and its consequences for sentencing

11   purposes.

12   B.     The "Chilling Effect"

13                Stewart argues that her statements at issue were on

14   matters of "public concern," Def.'s Br. at 58 & n.15, and "speech

15   on matters of public concern is at the heart of the First

16   Amendment's protection."       Snyder v. Phelps, 131 S. Ct. 1207, 1215

17   (2011) (internal quotation marks and alterations omitted).

18   Because of the public's interest in defendants speaking out in

19   the manner in which Stewart did, the Court should be wary of

20   stifling similar speech, which, she argues, would be the result

21   of allowing the stiffer sentence she received here to stand.       To

22   make this point, she relies upon related First Amendment

23   jurisprudence.    She cites, for example, Hotchner v. Castillo-

24   Puche, 551 F.2d 910 (2d Cir. 1977), a case in which we held that


                                         25
 1   the plaintiff in a defamation and invasion of privacy suit had

 2   failed to establish "actual malice," for the assertion that

 3   "[a]ny risk that full and vigorous exposition and expression of

 4   opinion on matters of public interest may be stifled must be

 5   given great weight.   In areas of doubt and conflicting

 6   considerations, it is thought better to err on the side of free

 7   speech."   Id. at 913; see also Def.'s Reply Br. at 8-9.16   And,

 8   Stewart asserts, the use of her statements as a basis for

 9   increasing her sentence will deter future speech by others.

10   Indeed it is easy to imagine that sometime in the future at least

11   one lawyer will use the story of Stewart's resentencing as an

12   object lesson as to the kind of statements his or her client

13   should avoid making while awaiting sentencing, thus "chilling"

14   that person's speech.

15              As we have noted, though, if the question before us

16   were permissibility of a statute or other governmental regulation



          16
             She might better have referred to Justice O'Connor's
     opinion for the Supreme Court in Philadelphia Newspapers, Inc. v.
     Hepps, 475 U.S. 767 (1986). There, the Court concluded that
     under the First Amendment, plaintiffs must bear the burden of
     falsity in defamation suits about matters of public interest
     "[t]o ensure that true speech on matters of public concern is not
     deterred." Id. at 776. "Because such a 'chilling' effect would
     be antithetical to the First Amendment's protection of true
     speech on matters of public concern, we believe that a
     private-figure plaintiff must bear the burden of showing that the
     speech at issue is false before recovering damages for defamation
     from a media defendant. To do otherwise could only result in a
     deterrence of speech which the Constitution makes free." Id. at
     777 (internal quotation marks omitted).

                                     26
 1   under which Stewart's speech had indeed been punished, "strict

 2   scrutiny" might well be applicable, see supra note 11, and the

 3   deterrent -- "chilling" -- effect of the restriction might

 4   require our careful consideration.   That is not this case,

 5   however, and Stewart's repeated cries of "chilling effect"

 6   therefore avail her little.17

 7             Although employed by courts for more than fifty

 8   years,18 the term "chilling effect" is hardly precise.   It

 9   ordinarily seems to refer to the deterrent effect an overbroad

10   statute or government regulation (including the availability of

11   civil cause of a action) may have on speech because the mere

12   possibility that the statute or regulation may be employed

13   against some future protected speech might deter individuals from

14   making such protected statements.    See Dombroski v. Pfister, 380

15 U.S. 479, 486-87 (1965).   "The chilling effect upon the exercise



          17
            The analogy to a hypothetical person who confesses to
     murder, to which we have adverted, may be appropriate. See supra
     note 9. Punishment of such a person for murder may well deter
     ("chill") future speech in the form of confessions -- public or
     private -- but it hardly follows that punishment for the murder
     is a violation of her First Amendment right to speak truthfully
     about the crime, a matter of undoubted public interest.
          18
             A Lexis search indicates that the term was first
     employed by the Supreme Court in Times Film Corp. v. City of
     Chicago, 365 U.S. 43, 74 n.11 (1961) (quoting Paul A. Freund, The
     Supreme Court and Civil Liberties, 4 Vand. L. Rev. 533, 539
     (1951)), although the underlying principle seems to have been
     identified at least as early as Justice Frankfurter's concurring
     opinion in Wieman v. Updegraff, 344 U.S. 183, 195 (1952)
     (Frankfurter, J., concurring).

                                     27
 1   of First Amendment rights may derive from the fact of the

 2   prosecution [based on such a restriction], unaffected by the

 3   prospects of its success or failure."   Id. at 487.

 4               Professor Schauer offered a "tentative definition" of

 5   the term:   "A chilling effect occurs when individuals seeking to

 6   engage in activity protected by the first amendment are deterred

 7   from so doing by governmental regulation not specifically

 8   directed at that protected activity."   Frederick Schauer, Fear,

 9   Risk and the First Amendment: Unraveling the "Chilling Effect",

10   58 B.U. L. Rev. 685, 693 (1978) (emphasis omitted).    He used as

11   an example "a statute which is directed at hard-core pornography

12   [that] has the actual effect of deterring an individual from

13   publishing the Decameron or Lady Chatterly's Lover."    Id.

14               There is no such "governmental regulation" of speech at

15   issue here,19 nor is there the prosecution of a civil suit based


          19
             Stewart does not argue that she was prosecuted (as
     opposed to sentenced) for engaging in speech protected by the
     First Amendment. Nor does she point to anything reasonably
     resembling a "governmental regulation" that allowed the district
     court improperly to consider the contents of her public speech.
     To do that, she would have had to attack section 3553 on the
     basis that it is unconstitutional because it permits inquiry
     based on a defendant's public speech of public interest. She has
     not done so.
              This is not to say that no such argument is possible.
     It has been asserted in the academy that there are First
     Amendment objections to factoring a defendant's remorse into a
     sentence at all, under section 3553 or otherwise, even when it is
     based on in-court statements or failure to make an appropriate
     such statement. See Carissa Byrne Hessick & F. Andrew Hessick,
     Recognizing Constitutional Rights at Sentencing, 99 Cal. L. Rev.

                                      28
 1   on such a restriction.   Thus the term "chilling effect" as used

 2   descriptively by Stewart does not appear to fall within the

 3   meaning of "chilling effect" as it has historically been used by

 4   the courts.

 5             It is not the law that any action by an agent of

 6   government that has a collateral deterrent effect on protected

 7   speech ipso facto violates the First Amendment.   There is no

 8   authority for the general proposition that underlies Stewart's

 9   argument: that the government cannot use the contents of

10   voluntary public speech to the speaker's disadvantage despite the

11   likelihood that someone will subsequently think twice about

12   making a similar public statement.



     47, 66-71 (2011). But that is not the law of this Circuit --
     evidence of lack of remorse is regularly used in imposing
     sentence. See Watkins, 667 F.3d at 260; United States v.
     Martinucci, 561 F.3d 533, 535 (2d Cir. 2009) (per curiam); see
     also United States v. Barresi, 316 F.3d 69, 75 (2d Cir. 2002)
     (assuming that "lack of remorse" can properly be used as a basis
     for an upward departure from a Guidelines sentence, but
     concluding that there was an "absence of any grounds in the
     record that could persuasively warrant [such a] finding."). As
     noted, she has in any event not made this argument.
          Neither are we aware of any defendant who has attacked
     section 3553, successfully or otherwise, on the basis that its
     chilling effects on speech require First Amendment scrutiny.
     This is not surprising. "Nearly all the ways that defendants
     speak in court are heavily regulated and potentially punishable
     without raising First Amendment claims." Alexandra Natapoff,
     Speechless: The Silencing of Criminal Defendants, 80 N.Y.U. L.
     Rev. 1449, 1484 (2005). While Stewart is, of course, challenging
     the use of her out-of-court statements at sentencing, the court
     took them into account in the same manner as it would have been
     entitled to had she expressed the same lack of remorse in
     testimony or otherwise in court.

                                     29
 1   C.   The Ambiguity of Stewart's Statements

 2              Stewart makes a related argument to the effect that the

 3   district court was forbidden to interpret her statements as it

 4   did -- to indicate a lack of remorse and her view that the

 5   sentence she received was trivial -- in light of her alternative

 6   explanations as to the meaning of those statements.      "[B]ecause

 7   of the importance of free speech, Ms. Stewart is certainly

 8   entitled to the benefit of the doubt where there are two

 9   conflicting views or interpretations of what she said.     Under the

10   First Amendment, any ambiguities must be resolved in favor of

11   sustaining the protected speech."    Def.'s Br. at 75.

12              Assuming the statements were ambiguous -- a

13   questionable proposition, especially with regard to the meaning

14   of the statement "I would do it again" -- we know of no law or

15   legal principle to support a conclusion that the district court

16   was not permitted to use its informed best judgment in

17   determining whether the speech in question disclosed that Stewart

18   considered a 28-month sentence "trivial," or demonstrated a lack

19   of remorse for the crimes she committed -- clearly a factor that

20   the court was permitted to take into account in sentencing.     See,

21   e.g., Martinucci, 561 F.3d at 535; United States v. Fernandez,

22   443 F.3d 19, 33 (2d Cir. 2006).20


           20
             As we have noted, Stewart does not contend that section
     3553 is unconstitutional. See supra note 19. Neither does she
     argue that under the particular circumstances of her sentence,

                                     30
1             Wide latitude is afforded to sentencing courts in

2   crafting sentences "sufficient, but not greater than necessary"

3   to achieve the sentencing objectives set forth by Congress.

4   18 U.S.C. § 3553(a); see 18 U.S.C. § 3553(a)(2)(A)-(B) ("[The

5   district court] shall consider the need for the sentence imposed


    lack of remorse should not be a factor because it usually relates
    to concerns about recidivism and rehabilitation, neither of which
    may be seriously at issue in her case in light of her age and
    disbarment, as the district court noted. Stewart II, at 65, 68.
    Instead she asserts that the statement in question does not
    evidence lack of remorse. See Def.'s Br. at 73-75; Stewart II,
    at 12-13.
         The district court's view was that "[t]hese statements
    indicate that the original sentence was not sufficient to
    accomplish the purposes of section 3553(a)(2), including to
    reflect the seriousness of the offense and to provide adequate
    deterrence." Stewart II, at 62. The court was apparently
    referring to general deterrence, in light of its remarks
    regarding the very limited potential for recidivism on Stewart's
    part. We think that these reasons were sufficient and proper.
    See Fernandez, 443 F.3d at 33 ("Section 3553(a)(1) . . . is
    worded broadly, and it contains no express limitations as to what
    'history and characteristics of the defendant' are relevant.").
         To be sure, there is room for debate on the function that
    consideration of remorse serves when recidivism or rehabilitation
    are not at issue, or if it is effective in addressing those
    goals. Compare Bryan H. Ward, Sentencing without Remorse, 38
    Loy. U. Chi. L.J. 131, 140 (2006) ("[C]ourts rely on remorse
    simply because, historically, courts always have."), with
    Stephanos Bibas & Richard A. Bierschbach, Integrating Remorse and
    Apology into Criminal Procedure, 114 Yale L.J. 85, 125 (2004)
    ("The values served by remorse and apology should be more
    integral parts of the process of prosecution and punishment. For
    the criminal law to regulate society effectively and morally
    educate, it must serve the values of remorse and apology in
    addition to deterring crimes, inflicting retribution, and
    protecting defendants' rights."). Inasmuch as the issue has not
    been raised on this appeal, we have no cause to engage in that
    debate.

                                   31
 1   to reflect the seriousness of the offense, to promote respect for

 2   the law, and to provide just punishment for the offense [and]

 3   afford adequate deterrence to criminal conduct.").   And "[n]o

 4   limitation [is permitted] on the information concerning the

 5   background, character, and conduct of a person convicted of an

 6   offense which a court of the United States may receive and

 7   consider for the purpose of imposing an appropriate sentence."

 8   18 U.S.C. § 3661.

 9              The district court acknowledged this latitude in

10   rejecting Stewart's argument that the First Amendment barred

11   consideration of her post-sentencing statements.   "[T]he Court

12   can take into account, for purposes of sentencing, the truth of

13   the defendant's comments about the sentence and the degree of her

14   remorse in the way that courts allow defendants to speak at

15   sentencing and consider those statements."   Stewart II, at 62.

16   Were we to read the Constitution to prohibit the consideration of

17   a defendant's statements solely because they were only arguably

18   unfavorable to the defendant's position, as Stewart urges, we

19   would take away from the district court the ability fully to

20   assess facts bearing on the defendant's state of mind in

21   accordance with the requirements of section 3553, which enables

22   the court to impose a sentence fair to both the defendant and

23   society.   We have been given no sound reason to do so.




                                     32
 1             III.    Obstruction-of-Justice Enhancement

 2             Stewart also argues that the district court erred in

 3   applying the obstruction-of-justice enhancement.    The Guidelines

 4   allow for such a two-level enhancement if "the defendant

 5   willfully obstructed or impeded, or attempted to obstruct or

 6   impede, the administration of justice with respect to the

 7   investigation, prosecution, or sentencing of the instant offense

 8   of conviction."   U.S.S.G. § 3C1.1.   In order to impose the

 9   enhancement, "a sentencing court must find that the defendant 1)

10   willfully 2) and materially 3) committed perjury, which is (a)

11   the intentional (b) giving of false testimony (c) as to a

12   material matter."   United States v. Zagari, 111 F.3d 307, 329 (2d

13   Cir. 1997).   "A witness testifying under oath or affirmation

14   [commits perjury] if she gives false testimony concerning a

15   material matter with the willful intent to provide false

16   testimony, rather than as a result of confusion, mistake, or

17   faulty memory."   United States v. Dunnigan, 507 U.S. 87, 94

18   (1993).

19             The district court must find each of the elements to be

20   present by a preponderance of the evidence.    See United States v.

21   Salim, 549 F.3d 67, 75 (2d Cir. 2008).     The court's findings of

22   fact that, for example, a statement was intentional or false,

23   must be upheld unless clearly erroneous.    Id. at 74.




                                      33
 1              The district court outlined in detail seven statements

 2   that it concluded constituted perjury and warranted the

 3   obstruction-of-justice enhancement.   They fall into three general

 4   categories: A) that Stewart believed, notwithstanding the literal

 5   language of the SAMs, that she was allowed to take the actions

 6   that she did; B) that she did not participate in a conspiracy

 7   with her co-defendants; and C) that she did not know the identity

 8   of Rifa'i Taha Musa ("Taha"), also known as "Abu Yasir," "a

 9   military leader of al-Gama'a, a follower of Abdel Rahman, and an

10   unindicted co-conspirator," Stewart I, 590 F.3d at 103.

11   A.   The SAMs

12              The first category of statements that the district

13   court concluded were perjurious and warranted the enhancement

14   related to Stewart's "assertion that she believed that she was

15   complying with the SAMs because the attorneys operated in a

16   'bubble' and that, consequently, she did not violate the SAMs or

17   sign the false affirmation."   Stewart II, at 45.   Four specific

18   statements supported the district court's finding: "that it was

19   understood by the United States Attorney's Office and Abdel

20   Rahman's attorneys that the SAMs contained a 'bubble' which

21   permitted Abdel Rahman's attorneys to issue press releases

22   containing Abdel Rahman's statements as part of their

23   representation of him"; "that she kept her 'promise to abide by

24   the plain language of the SAMs' and that she did not believe that


                                     34
 1   she violated 'the SAMs or the language of the SAMs'"; "that she

 2   did not believe that she violated any 'command' or restriction of

 3   the United States of America"; and "that she never signed a false

 4   affirmation."   Id. at 45-46 (citations to trial transcript

 5   omitted).

 6               Stewart contends on appeal that because her issuance of

 7   press releases and her making of other statements to the public

 8   relaying Abdel Rahman's statements were incidental to her

 9   "effective representation" of Abdel Rahman, they were allowed

10   "notwithstanding the language" of the SAMs.   Def.'s Br. at 81.

11   She asserts that she did not believe the literal language of the

12   SAMs was binding because her co-counsel Ramsey Clark and Abdeen

13   Jabara were "openly and notoriously" violating the SAMs, and had

14   not been subject to repercussions for their violations.    Id. at

15   81-82.   In addition, Stewart contends that her view was

16   buttressed by the fact that, after her 2000 statement to Reuters,

17   the government continued to allow her to visit Abdel Rahman.    Id.

18   at 83.

19               Stewart does not assert that her actions were allowed

20   by the literal language of the SAMs.   They were not.   She argues

21   instead that at the time she took actions in literal violation of

22   the SAMs, a kind of "estoppel" applied, and that as a result, she

23   could not be prosecuted for taking them.   Therefore, she argues,




                                      35
 1   her statements to that effect were not false, and cannot support

 2   the obstruction-of-justice enhancement.

 3             As the district court explained, Stewart's actions

 4   belied this argument.   She repeatedly exhibited behavior

 5   demonstrating that she understood her actions to be in violation

 6   of the law and that she could face consequences, including

 7   criminal prosecution, as a result of them.   For example, she made

 8   "covering noises while the messages were read or responses by

 9   Sheikh Rahman were dictated"; during the May 2000 prison visit

10   she and Yousry acknowledged they would be "in trouble" if the

11   guards discovered they were reading messages from Taha to Abdel

12   Rahman, and upon their return for a second visit in May 2000 left

13   a similar message in the car for fear of them being searched and

14   it being discovered; she acknowledged when speaking to Reuters

15   that the statement might cause her to be banned from visiting her

16   client; and she told Yousry she was "risking her whole career" by

17   issuing the press release.   Stewart II, at 46-47.   After

18   receiving a letter from then-Assistant United States Attorney

19   Patrick Fitzgerald informing her that her actions in publicly

20   disclosing Abdel Rahman's withdrawal from the ceasefire were in

21   violation of the SAMs, Stewart signed another affirmation

22   agreeing to abide by them.   In July 2001, she nonetheless again

23   violated the SAMs.   Id. at 48.




                                       36
 1             In light of these facts, the failure of the government

 2   to seek to prosecute Clark and Jabara has little relevance to the

 3   question whether Stewart is being punished inappropriately for

 4   violation of the SAMs.   And some of their actions that Stewart

 5   points to, such as Clark's 1997 issuance of a press release

 6   expressing Abdel Rahman's support for the ceasefire, took place

 7   before the SAMs prohibited such actions.   Clark and Jabara did

 8   indeed refuse to issue any public statement from Abdel Rahman

 9   withdrawing his support for the ceasefire.    See Stewart I, 590

10   F.3d at 105.    As the district court explained, "the defendant's

11   actions went further than those of either Messrs. Clark or Jabara

12   by publicizing withdrawal from the ceasefire."   Stewart II, at

13   48.

14             Finally, the district court concluded that Stewart had

15   testified falsely when she said she had not signed false

16   affirmations pledging to abide by the SAMs.   A statement of this

17   type that is inconsistent with a jury's finding, as it was here,

18   can support an obstruction-of-justice enhancement.   See United

19   States v. Bonds, 933 F.2d 152, 155 (2d Cir. 1991) (per curiam)

20   (concluding that the jury finding the defendant acted with

21   knowledge contradicted his factual assertion that he had not done

22   so), superseded on other grounds by regulation as recognized in

23   United States v. Castano, 999 F.2d 615, 617 & n.2 (2d Cir. 1993)

24   (per curiam).


                                      37
 1              The district court considered Stewart's arguments and

 2   evidence to the effect that the statements it identified were not

 3   false because she genuinely harbored the belief that her conduct

 4   was not in violation of the SAMs, even if it was literally

 5   prohibited by them.   The district court found by a preponderance

 6   of the evidence that her statements were false based largely on

 7   her contemporaneous statements and actions demonstrating her

 8   understanding that she was engaged in illegal activity, and the

 9   jury's finding that she acted with knowledge.   We see nothing in

10   the record to the contrary.   The district court's findings were

11   not "clearly erroneous."

12   B.   Conspiracy

13              The district court also decided that the

14   obstruction-of-justice enhancement was justified by Stewart's

15   statements "that she did not believe that she 'conspired with

16   anyone to defraud the United States of America, the Department of

17   Justice and the Bureau of Prisons out of its right to have the

18   SAMs applied and enforced,'" and "that she did not 'believe that

19   there was a conspiracy that involved Mr. Sattar or this fellow

20   Taha and others to kill or kidnap people in a foreign country'

21   and did not make 'Abdel Rahman available to any conspiracy to

22   kill or kidnap people.'"   Stewart II, at 49.   These statements,

23   the district court concluded, "were necessarily inconsistent with

24   the jury's finding of guilt and were false testimony concerning


                                     38
 1   material matters that cannot be ascribed to mistake, inadvertence

 2   or faulty memory."   Id.

 3              Stewart argues that these statements cannot support an

 4   obstruction-of-justice enhancement because they were expressions

 5   of opinion as to her guilt or innocence -- before she was in fact

 6   found guilty or acquitted of anything.    To be sure, an

 7   obstruction-of-justice enhancement would have been in error had

 8   she done no more than proclaim herself "not guilty."   See, e.g.,

 9   United States v. Scop, 940 F.2d 1004, 1012 (7th Cir. 1991)

10   ("Statements relating to one's own guilt, prior to conviction,

11   are considered statements of opinion and cannot be perjurious.");

12   United States v. Endo, 635 F.2d 321, 323 (4th Cir. 1980) ("[A]

13   [c]onviction for perjury cannot be sustained solely because the

14   defendant gave inconsistent answers to the question, 'are you

15   guilty?'   To be false, the statement must be with respect to a

16   fact or facts and the statement must be such that the truth or

17   falsity of it is susceptible of proof." (internal quotation marks

18   and alteration omitted)).   Stewart's statements were not,

19   however, limited to a denial of guilt –- they were directly

20   related to specific underlying conduct:   She denied knowledge of

21   or participation in the conspiracy.   The jury found to the

22   contrary that she knowingly participated in it.

23              In Bonds, 933 F.2d at 155, we concluded that a

24   defendant who testified that he did not know that money he


                                     39
 1   distributed was counterfeit could be found to have committed

 2   perjury based on a subsequent jury conviction for that crime.

 3               [B]y finding [the defendant] guilty of
 4               knowingly distributing counterfeit money, the
 5               jury necessarily determined that [he] knew
 6               that the money he had distributed was
 7               counterfeit -- that is, unless the jury's
 8               verdict was unsupported by the evidence, in
 9               which case, of course, the remedy would be to
10               reverse [his] conviction, not simply to
11               disallow the two-level upgrade in sentencing.
12   Id. (emphasis omitted).

13               Here, as in Bonds, the jury's findings of guilt on

14   Count One, charging conspiracy to defraud the United States, and

15   Counts Four and Five, charging material support of terrorism,

16   each required the jury to find that Stewart's actions were

17   undertaken knowingly.   The jury's findings contradicted

18   Stewart's factual testimony to the effect that she did not engage

19   in this conduct, or at least did not do so knowingly.     The

20   court's decision on this score was not clearly erroneous.

21   C.   Taha

22               The district court also concluded that Stewart's

23   testimony that between 1996 and 2000 she did not know the name

24   "Taha," and that during the May 2000 prison visit she did not

25   know who "Abu Yasir" was, supported the obstruction-of-justice

26   enhancement.   Stewart II, at 50.     In making this finding, the

27   district court noted that Stewart testified that she had seen the

28   name Taha in an article in connection with her representation of



                                      40
 1   another defendant prior to 2000, but had filed the article away

 2   and forgotten about it.    Id.    Stewart acknowledged having

 3   arranged before her May 2000 visit to Abdel Rahman for

 4   translation of an article explaining that Taha and Abu Yasir were

 5   one and the same, and describing Taha's role in the Egyptian

 6   Islamic movement.   Id.    Stewart also acknowledged that Yousry

 7   translated all correspondence and documents that would be

 8   provided to Abdel Rahman in advance of each visit, as well as

 9   after each visit, all correspondence dictated by Abdel Rahman.

10   During the May 2000 visit, Yousry read a statement from Abu Yasir

11   identifying him as a leadership member of the militant group, and

12   describing him as someone with "massive weight" who "the regime

13   worries about" to the extent it worries about anyone.        Id. at 51.

14   One newspaper article that Stewart approved for reading to Abdel

15   Rahman contained belligerent statements by Taha and explained who

16   he was; another said that he was also known as Abu Yasir.

17   Stewart also acknowledged having read an article, which she later

18   sent to Sattar and Yousry, that described a videotape made by

19   Osama bin Laden, Ayman al-Zawahiri, and Taha calling for the

20   release of Abdel Rahman.    Id.

21             Based on this evidence, the district court rejected

22   Stewart's assertion that she did not remember who Taha was

23   because she was a "busy lawyer."        Id.   "[T]he references to Taha

24   were numerous enough and significant enough that her testimony


                                        41
 1   that she had not heard of Taha until the trial" constituted

 2   perjury sufficient to warrant the obstruction-of-justice

 3   enhancement, as were her statements "that she did not know who

 4   Abut Yasir was at the time of the May 2000 prison visit and that

 5   the name had no meaning for her."    Id. at 51-52.

 6             Stewart argues on appeal that "[n]owhere in the

 7   hundreds of hours of recordings or in any of the documents

 8   admitted at trial is there any direct evidence that Ms. Stewart

 9   knew Taha's connection to [al-Gama'a or] that anyone ever spoke

10   of him and his role in English in Ms. Stewart's presence."

11   Def.'s Br. at 94.   She acknowledges that she approved articles

12   for reading to Abdel Rahman, but contends those articles were

13   subject only to her "cursory review," and in some instances were

14   not given her prior approval at all.   Def.'s Br. at 95-97.   Of

15   course, in applying the enhancement, the "district court [was]

16   entitled to rely on circumstantial evidence and on all reasonable

17   inferences that may be drawn from all of the evidence."    United

18   States v. Khedr, 343 F.3d 96, 102 (2d Cir. 2003).

19             The district court's conclusion that Stewart must have

20   known who Taha was, and that his alias was Abu Yasir, finds

21   sufficient support in the record.    The district court noted the

22   specific instances in which Stewart was known to have approved

23   messages or articles containing information about Taha.    It seems

24   unlikely that Stewart was unaware of the existence and identity


                                     42
 1   of a person -- Taha -- who had appeared on a videotape with bin

 2   Laden and al-Zawahiri to demand Abdel Rahman's release.      Taha was

 3   a key figure in the events unfolding in Egypt to which Abdel

 4   Rahman was a central player, and Taha was in direct contact with

 5   Stewart's co-defendant Ahmed Abdel Sattar.      We conclude that the

 6   district court's finding by a preponderance of the evidence that

 7   Stewart's statements denying knowledge of Taha were false was not

 8   clearly erroneous.

 9             IV.     Abuse-of-Trust Enhancement

10             Stewart objects to the district court's imposition of

11   the abuse-of-trust enhancement, which applies "[i]f the defendant

12   abused a position of public or private trust . . . in a manner

13   that significantly facilitated the commission or concealment of

14   the offense."   U.S.S.G. § 3B1.3.      The "applicability of a § 3B1.3

15   enhancement turns on the extent to which the position provides

16   the freedom to commit a difficult-to-detect wrong."      United

17   States v. Allen, 201 F.3d 163, 166 (2d Cir. 2000) (internal

18   quotation marks omitted).

19             In imposing this enhancement, the district court

20   explained that:

21             Access to Sheikh Rahman was limited and
22             attorneys were given access for legal
23             purposes. The defendant swore that she would
24             abide by the SAMs and not use her access to
25             pass messages between Sheikh Rahman and the
26             media, but she failed to keep her word. The
27             administration of the SAMs depended on trust
28             placed in attorneys to keep their word. The

                                       43
 1                defendant was able to participate in
 2                smuggling messages into and out of the prison
 3                because of the trust placed in her as the
 4                attorney for Sheikh Rahman. Even after she
 5                had violated the SAMs, she was permitted to
 6                visit Sheikh Rahman again because she signed
 7                a new affirmation. But, again, she did not
 8                abide by that affirmation.

 9                . . . Ms. Stewart abused her position as a
10                lawyer to gain access to Sheikh Omar Abdel
11                Rahman while he was in prison and used that
12                access to smuggle messages to and from Sheikh
13                Abdel Rahman while he was in prison and to
14                make potential[ly] . . . lethal public
15                statements on his behalf in violation of the
16                SAMs.
17 Stew. II, at 53 (internal quotation marks and citation to

18   transcript of original sentencing hearing omitted).

19                Stewart contends that "any finding that Ms. Stewart

20   'abused trust' is dependent on whether the government explicitly

21   or implicitly sanctioned the conduct upon which the enhancement

22   is based."    Def.'s Br. at 99.   Stewart argues, as she did in

23   contesting the obstruction-of-justice enhancement, that because

24   she believed her actions to have been permitted, she did not

25   abuse a position of trust.    This argument fails here for the same

26   reason it fails with respect to the obstruction-of-justice

27   enhancement: the ample evidence that Stewart understood her

28   actions to have been in violation of her obligations under the

29   SAMs.   Indeed, her attempts to evade detection when engaging in

30   actions violating the SAMs during her visits to Abdel Rahman

31   underscore her understanding that she was permitted to be in a



                                       44
 1   position of close contact with Abdel Rahman solely by virtue of

 2   her position of trust as his attorney, and demonstrate her

 3   knowing abuse of that trust.   Stewart could not have committed

 4   the crimes of which she was found guilty had she not been placed

 5   in a position of trust.21

 6             V.    Substantive Reasonableness

 7             Finally, Stewart argues that her sentence is

 8   substantively unreasonable, principally because of the more than

 9   fourfold increase from her original sentence of 28 months'

10   incarceration to the currently imposed sentence of 120 months.

11   She asserts that aside from her public statements, "no change in

12   circumstances or information available to the sentencing

13   court . . . supported increasing Ms. Stewart's sentence by this

14   magnitude."    Def.'s Br. at 101.    She also contends that the

15   district court was not permitted to increase the sentence in

16   response to suggestions that it do so in the dissent from our

17   panel opinion, and in the dissents accompanying the denial of

18   rehearing en banc.   Def.'s Br. at 103.    And she urges that in

19   light of her personal characteristics, the sentence imposed on




          21
             The government contends that Stewart's claim on this
     enhancement is subject to plain error review because she did not
     object to the enhancement on the same grounds before the district
     court as she does here. Because Stewart's claim fails under
     either standard of review, we need not decide which applies in
     this instance.

                                         45
 1   her was so "shockingly high" as to render it substantively

 2   unreasonable.

 3              The substantive unreasonableness standard "provide[s] a

 4   backstop for those few cases that, although procedurally correct,

 5   would nonetheless damage the administration of justice because

 6   the sentence imposed was shockingly high, shockingly low, or

 7   otherwise unsupportable as a matter of law."   United States v.

 8   Rigas, 583 F.3d 108, 123 (2d Cir. 2009).   We will only set aside

 9   a district court's sentence on substantive grounds "in

10   exceptional cases where the trial court's decision cannot be

11   located within the range of permissible decisions."   United

12   States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc)

13   (internal quotation marks omitted).

14   A.   Increase without Justification

15              Stewart contends that the district court's decision to

16   impose a fourfold increase in her sentence was unsupportable

17   because the second sentence was imposed based on the same set of

18   facts that led to Stewart's vacated 28-month sentence.   Indeed,

19   "if a district court were explicitly to conclude that two

20   sentences equally served the statutory purpose of § 3553, it

21   could not . . . impose the higher" sentence.   United States v.

22   Ministro-Tapia, 470 F.3d 137, 142 (2d Cir. 2006).

23              Here, however, we previously faulted the district court

24   for its "failure to find particular facts."    Stewart I, 590 F.3d
46
 1   at 150-51.    We directed the court to make specific findings with

 2   regard to whether Stewart had obstructed justice.      Id.   We also

 3   asked that the court explicitly consider application of the

 4   abuse-of-trust enhancement, and "reconsider the extent to which

 5   Stewart's status as a lawyer affects the appropriate sentence."

 6   Id.   We noted that the terrorism enhancement "plainly applies"

 7   and that "[w]hether or not the district court gave appropriate

 8   consideration in its section 3553(a) analysis to whether support

 9   of terrorism is an aggravating factor in this case . . . may be

10   subject to disagreement."    Id. at 151.     After identifying

11   procedural error on the part of the district court, we instructed

12   the court to "begin with the terrorism enhancement and take that

13   enhancement into account," and to "consider the overall question

14   whether the sentence to be given is appropriate in view of the

15   magnitude of the offense."    Id. at 151.     And we explicitly

16   expressed our "serious doubts that the [original] sentence . . .

17   was [substantively] reasonable."       Id.; see also id. at 149

18   (referring to "the seriousness of Stewart's crimes and the

19   seemingly modest sentence she received for it").

20                On remand, the district court punctiliously followed

21   our instructions, and in doing so it arrived at the 120-month

22   sentence it imposed on Stewart.    That it did not calculate the

23   same sentence the first time can be attributed largely to the

24   errors we had identified.    Stewart's contention that there was


                                       47
 1   nothing of significance that had changed between the first and

 2   second sentencing sufficient to support the greater sentence

 3   ignores this entire sequence of events -- most particularly the

 4   intervening decision of this Court.

 5              The district court acted within its discretion in

 6   imposing the 120-month sentence after engaging in a careful

 7   consideration of the factors upon which we focused in our prior

 8   opinion, and the increase is therefore not "unsupportable as a

 9   matter of law."   Rigas, 583 F.3d at 123.

10   B.   Instruction from Non-controlling Opinions

11              Stewart asserts that the district court's sentence is

12   also unsupportable because it was based on instruction from non-

13   controlling opinions in the preceding appeal, particularly the

14   panel dissent22 and the opinions accompanying the denial of

15   rehearing en banc.   Stewart notes that Judge Pooler, in her

16   concurrence in the denial of rehearing en banc, suggested that it

17   was "inappropriate for other members of the Court to add their

18   views as to what the district court should do on remand [as the]

19   case may return to this Court on a subsequent appeal."   United


           22
             The panel majority in Stewart I, 590 F.3d at 150,
     explicitly invited the district court, upon remand, to consider
     the views of the panel dissenter (as well as those of the
     concurring judge) with respect to the district court's
     consideration of the lack of actual physical harm resulting from
     Stewart's crimes in imposing sentence. We think that that was
     tantamount to a broader conclusion on our part that the district
     court could indeed consider the dissenting opinion when
     resentencing.

                                     48
 1   States v. Stewart, 597 F.3d 514, 519 (2d Cir. 2010) (Pooler, J.

 2   concurring in denial of rehearing en banc).   Stewart argues that

 3   because of these non-controlling instructions the district court

 4   "concluded that the burden in any successive appeal should be on

 5   Ms. Stewart to defend herself and the original sentence, not on

 6   the Court."   Def.'s Br. at 116.

 7              But counsel conceded at oral argument that no authority

 8   supports this argument.   And Stewart does not point to anything

 9   written by any judge of this Court who was not on the panel that

10   had a demonstrable effect on the district court at resentencing,

11   let alone anything that would warrant vacatur of the sentence.

12   We read the transcript of the sentencing proceeding, as explained

13   previously, to exhibit a close adherence to the instructions of

14   the panel majority, and a sentence imposed in accordance with

15   those instructions.   That is exactly what was required of the

16   district court on remand.

17   C.   "Shockingly High" Sentence

18              Stewart argues, finally, that the sentence imposed was

19   shockingly high.   "Ms. Stewart was 70 years old and in ill-health

20   at the time of the resentencing; 120 months is a life sentence

21   with the realistic possibility she will die in prison. . . .

22   [T]he length of the sentence is 'shockingly high' in light of Ms.

23   Stewart's advanced age [and] fragile health," the lack of

24   prosecution of co-counsel who she asserts engaged in activity


                                        49
 1   similarly violative of the SAMs, and in comparison with the

 2   sentences of her co-defendants.    Def.'s Br. at 102-03.   In

 3   imposing sentence, the district court explicitly recognized

 4   Stewart's "significant health problems," and recognized that she

 5   "did not use the practice of law to earn personal wealth";

 6   rather, "she represented the poor, the disadvantaged and the

 7   unpopular, often as a court-appointed lawyer."   Stewart II, 68-

 8   69; see also Stewart I, 590 F.3d at 147-48 (this panel noting

 9   same).

10             As the district court also recognized in its initial

11   sentencing, however, "[t]here is [at issue] an irreducible core

12   of extraordinarily severe criminal conduct."   Id. at 63 (internal

13   quotation marks and citation to transcript of original sentencing

14   hearing omitted).   In Stewart I, we too specifically noted "the

15   seriousness of Stewart's crimes and the seemingly modest sentence

16   she received for it."   Stewart I, 590 F.3d at 149.   The 120-month

17   resulting sentence fell a full twenty years below the minimum

18   Guidelines sentence and statutory maximum.   Considering all the

19   appropriate factors, the district court determined that a 120-

20   month sentence would be "sufficient, but no greater than

21   necessary" to fulfill the sentencing objectives required under

22   section 3553(a).

23             It is the "rare case" in which we will find a sentence

24   substantively unreasonable, and we place "great trust" in a


                                       50
 1   sentencing court.    Rigas, 583 F.3d at 123.   In Stewart I, we

 2   expressly recognized and were "impressed by the factors that

 3   figured in Stewart's modest sentence -- particularly her

 4   admirable history of providing, at no little personal cost to

 5   herself, proficient legal services in difficult cases to those

 6   who could not otherwise afford them."     Stewart I, 590 F.3d at

 7   147-48.    But, nonetheless, she engaged in severe criminal conduct

 8   in aid of a terrorism conspiracy, and she did so by abusing the

 9   trust that the government had placed in her as a member of the

10   bar.   When confronted with these transgressions, she lied

11   repeatedly under oath.

12               From the moment she committed the first act for which

13   she was convicted, through her trial, sentencing, and appeals,

14   Stewart has persisted in exhibiting what seems to be a stark

15   inability to understand the seriousness of her crimes, the

16   breadth and depth of the danger in which they placed the lives

17   and safety of unknown innocents, and the extent to which they

18   constituted an abuse of her trust and privilege as a member of

19   the bar.   We cannot agree with her that the sentence imposed on

20   her was "shockingly high" so as to warrant a finding of

21   substantive unreasonableness.

22                                CONCLUSION

23               For the foregoing reasons, the judgment of the district

24   court is affirmed.


                                      51